—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered May 18, 1995 convicting defendant, upon his pleas of guilty, of attempted robbery in the second degree and robbery in the third degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 6 years to life and 3V2 to 7 years, respectively, and imposing a surcharge, unanimously affirmed.
*104Defendant’s claim is without merit since the record fails to indicate that defendant’s guilty plea was made in reliance on a promise that the surcharge would not be imposed or that defendant was motivated to enter the plea for any reason other than his desire to avail himself of an extremely advantageous plea bargain (see, People v Amaya, 219 AD2d 523, lv denied 87 NY2d 844). We see no reason to vacate the imposition of the felony surcharge. Any challenge to a surcharge should be raised in the sentencing court by a motion for resentencing at the end of defendant’s incarceration, and not on direct appeal (People v Velasquez, 198 AD2d 25, lv denied 82 NY2d 932). In any event, defendant failed to present any evidence that paying the surcharge would work a hardship upon him or his family (see, People v Wilkins, 214 AD2d 449, lv denied 86 NY2d 875). Concur — Rosenberger, J. P., Rubin, Williams, Tom and Saxe, JJ,